Case 2:19-cv-04565-SPL Document 1-3 Filed 06/26/19 Page 1 of 13




                    EXHIBIT A
Case 2:19-cv-04565-SPL Document 1-3 Filed 06/26/19 Page 2 of 13
Case 2:19-cv-04565-SPL Document 1-3 Filed 06/26/19 Page 3 of 13
Case 2:19-cv-04565-SPL Document 1-3 Filed 06/26/19 Page 4 of 13
Case 2:19-cv-04565-SPL Document 1-3 Filed 06/26/19 Page 5 of 13
            Case 2:19-cv-04565-SPL Document 1-3 Filed 06/26/19 Page 6 of 13




  1 lZichard D. Lyons (SBN 020558)
        EIYMSON GOLDSTEIN PANTILIAT & LOHR, PLLC
  2 14500 N. Northsight Blvd. Suite 101
        Scottsdale, AZ 85260
  3 Telephone: (480) 991-9077
        Facsimile: (480) 443-8854
  4     Email: MinuteGroup@legalcounselors.com
  5     Attornevs for Plaintiff
  6

  7
                       IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

  8                               IN AND FOR.THE COUNTY OF MARICOPA
  9                   CAAINING, a married man .     I Case No. CV 2 01 9 — 0 5 3 4S 8
P                      Plaintiff,
                                                                        SUMMONS




                           Defendant.               i 1f you would I'►tce.le.gal adv4ce from a lawyer,
                                                    I      Contact the Lawyer Referra! Senrice at
                                                                       602-257-4434
              FROIVI THE STATE OF ARIZONA TO:                               or
                                                                 www:ma'icopalawyers.org
                                                              Sp°nsoned by the
                                            MEDTRONIC,_L1~T~~
                                                      I~t~apa County BarAssociation
              YOU ARE HEREBY SUMMONED and required to appear and defend in the abo,
18
              i action in the above-entitled Court, within TWENTY DAYS, exclusive of the day
19
              , after service of this Summons and Complaint upon you if served within the State
20
                 or within THIRTY DAYS, exclusive of the day of service, if served without the
21
         'Arizona, or by publication.
22',
              YOU ARE HEREBY NOTIFIED that in case you fail to appear and defend within
23 1
            applicable, judgment: by default may be rendered against you for the relief demanded i
24 Ii
           Complaint.
25
              YOU ARE CAUTIONED that in order to appear and defend, you must file an Ansv
26        other proper response in writing with th'e Clerk of this Court, accompanied by the necess,
27        ng fee, within the time required, and you are required to serve a copy of any Answer
28
               651-OO:PD
                Case 2:19-cv-04565-SPL Document 1-3 Filed 06/26/19 Page 7 of 13




           1      response upon the Plaintiff's attorney.
           2
                                    The.name and address of Plaintiff's attorney is:

           3                                Richard d. Lyons, Esq.
                               HYMSON GOLDSTEIN PANTILIAT & LOHR, PLLC
           4                         14500 N. Northsight Blvd. Suite 101
                                             Scottsdale, A:Z 85260
           5                              Telephone: (480) 991-9077
                                          Facsimile: (480) 443-8854
           6                       Email: MinuteGroup@legalcounselors.com
           7

           8       REQUESTS FOR REASONABLE ACCOIVIMODATION FOR PERSONS WITH DISABILITIES
                  BE MADE TO THE DIVISION ASSIGNED TO THE C.ASE BY PARTIES AT LEAST THREE (3)
           9      [AL DAYS IN ADVANCE OF A SCHEDULED COURT PROCEEDING.

          10       REQUESTS FOR AN INTERPRETER FOR PERSONS WITH LIMITED ENGL
                 F'ICIENCY IYIUST BE MADE TO THE OFFICE OF THE JUDGE OR COMMISSIOP
~     ~11        GNED TO THE CASE BY PARTIES AT LEAST TEN (10) JUDICIAL DAYS
a    '^
                 ANCE OF A SCHEDULED COURT PROCEEDING.
          12

        ~13        GIVEN UNDER MY HAND and the seal of the              of the State of
^ > 00~ -
 ~--                                                                 Co"
 z= ~~ 14      and for the County of Maricopa this date:
az=e,c
   ~- „
                                                                          MAY 2 4 2019
~z~~15                                                         ~
   ~
9z Sd                                                .TEFF                ~c oE 7HE SUFERIOR couRT
0o w 16
z "'. c                                                       , ~
                                                                ,,, L .            G. RAMIR
                                                                 d                DEPCLER(
                                                                                      UTYEZ
~ a17
}     „                                              BY
      F                                                                              , Deputy Clerk
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                     2
                      -0O:PD
                           Case 2:19-cv-04565-SPL Document 1-3 Filed 06/26/19 Page 8 of 13




                        Richard D. L~ yons (SBN 020558)
                        HYMSON GOLDSTEIN PANTILIAT & LOHR, PLLC         MAY 2 4 2019
                        14500 North NorthsightBlvd:; Suite 10I
                        Scottsdale, Arizona 85260               c ar ctEwtOFtHEsupE~tcOURT
                        TeIephone; 480-991-9077                                O.w+MtREt
                        E-marl: Minute@leealcounselors.com       """~°        DM"C!"A
                        Attorneys fbr Plaintiff
                                           IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                  IN AND FOR THE COUNTY OF MARICOPA

                         ANTHONY CANNING, a married man,                    CaseNo. CV2019 - 05345.8
                                             Plaintiff,
                                                                                        COMPLAINT
                 10                          V.
                                                                             (Tort - Non-Motor Vehicle; Product
a                        MEDTRONIC, INC, a foreign corporation;                           Liability)
             0           Does I-X; and ABC Entities I-X,
o         ~ 12
         ~~
     N
         ~_                                   Defendants.
<~ny13

a ~h ~
                 14
z
         ~

c. Z o.~
                 15           Through undersigned counsel, Plaintiff Anthony Canning ("Anthony") alleges as
.]       U O

~~
 ~ y ~ 16               follows:
}
~
s        d
         ~17
         d                                                Parties, Jurisdiction, and Venue
         F
                 18           1:       At all times relevant, Anthony has been and is a resident of .Maricopa County,
                 191I   Arizona.
               20            2.        Upon information and belief, Defendant Medtronic, Inc. ("Defendant
               21       Medtronic") is a foreign corporation headquartered in lylinneapolis, Minnesota.
               22            .3.       Jurisdiction and v.enue in this Court are appropriate because Defendant
               23       Medtronic transacts and conducts business in Maricopa County, Arizona.
               24            4.       Juris.diction and venue in this Court are appropriate because Defendant
               25     Medtronic placed a medical device in the stream of commerce which malfunctioned and
               26       injured Anthony in Maricopa County, Arizona.
               27

               28
                              1651-OO:PD
                   Case 2:19-cv-04565-SPL Document 1-3 Filed 06/26/19 Page 9 of 13




                                           Fictitious Parties and Vicarious I.iability
                       5.       Does I-X are persons whose identities are presently unknown, and who
              proximately caused Anthony's injuries and. damages through their negligence as alleged
              herein.
                      6.        Defendant Medtronic is vicariously liable for the negligence of Does I-X as ~
              their employer and/or agent.
                       7.       ABC Entities I=X are corporations, partnerships, or other such entities whose
              identities are presently unknown, and whose owners, partners, officers, employees, agents,
              and other representatives, including Does I-X, proximately caused Anthony's injuries and '
     ~
~    C?       damages through their negligence as alleged herein.
d    ~
        12
     ~                8.        ABC Entities I-X are vicariously liable for the negligence of Does I-X:
r9~.s 13               9.       Does I-X and ABC Entities I-X are hereby put on notice of Anthony.'s intention I
T-"14 to join theni as defendants to this suit when there true identities and the nature of their
 ~ 4 c 15
 zH           tortious conduct are discovered.
~Z ~o
~o~'~ 16               10.      All married fictitious defendants acted at all times on behalf of. the fictitious
G
}.
     ~17
     y
              marital corriinunities to which they belong, by which those marital communities are liable for '
     F
         18   their conduct.
         19                                            General.AlleEations
         20            11.      On December 14, 2017, Anthony was to undergo a robotic total gastrectomy at
         21   Mayo Clinic Hospital in Phoenix, Maricopa County, Arizona.
         22            12.      During that procedure, Anthony's surgeon was to use an EEA model stapler
         23   (the "Medtronic Stapler") designed and manufactured by Defendant 1Vledtronic.
         24            13.       \Uhile Anthony's surgeon attempt an anastomosis near the conclusion of that
         25   procedure, the Medtronic Stapler tore through Anthony's esophagus and caused an
         26   esophageal retraction.
         27
         28
                                                           2
              114250:2/21651-00:PD
              16447f5v2
          Case 2:19-cv-04565-SPL Document 1-3 Filed 06/26/19 Page 10 of 13




 1I          14:     One of Anthony's surgeons reported the event as .a "misfire of the EEA stapler
 2iI®

 3           15.     Anthony's surgery was extended :many hours as other surgeons performed a
 4     right posterolateral thoracotomy to access Anthony's esophagus to repair tear and retraction,
 5     I and to complete the now complex anastomosis.
 6           16.     Since the Medtronic Stapler misfired, Anthony has suffered extended stays in
 7     the IC.U; in the hospital, in rehabilitation, and in attempting to regain strength at home.
 8           17.     Since the Medtronic Stapler misfired, Anthony has suffered and will continue to
 9     suffer continuous pain which magnifies whenever he attempts to swallow or breathe.
lo           18.     Since the Medtronic Stapler misfired, Anthony has suffered and will continue to
       suffer significarit deterioration by his inability to intake adequate nutrition.
             19.     Since the.Medtronic Stapler misfired, Anthony has suffered a significant loss of
        income.
             20.     Since the Medtronic Stapler misfired, Anthony has incurred otherwise
        unnecessary medical bills.
             2.1.    Each and every one of Anthony's injuries is the direct result of the Medtronic
       Stapler misfiring as a result of the negligent acts and omissions of Defendant Medtronics.
18                                         Count One--Negligence
19           22.     Anthony incorporates by reference the preceding paragraphs as though fully
20 I forth herein.

21           23.     In connection with the designing, manufacturing, assembling, inspecting,
22     testing, creating, developing,. supply distribution and delivery of the Medtronic Stapler,
23     Defendant Medtronic negligently designed, created, concocted, assembled, sold,
24     manufactured, distributed, tested, presented, failed to label, failed to warn, or protect against
25     a danger or hazard in the expected or foreseeable use of, which exposed persons, including
                                ~
26     Anthony, to its dangerous, hazardous and unsafe design and/or condition.
271

28 1
                                                  3
         Case 2:19-cv-04565-SPL Document 1-3 Filed 06/26/19 Page 11 of 13




 11      24. As a sole, direct and proximate result of Defendant--Medtronic°s - negligence,
 2I Anthony suffered a tom and retracted esophagus which caused an unnecessary thoracotomy,
 3     and which caused and which will continue to cause pain, suffering, deterioration, extended
 4     ICU and hospital stays, extended periods of disability, and economic damages including
 5, medical bills and lost income.
 6                                    Count Two—Breach of Warranty
 7           25.       Anthony incorporates by reference the preceding paragraphs as though fully set
 8     forth herein.

 9''         26.       In connection with the designing, manufacturing, assembling, inspecting,
10 testing, creating; developing, supply distribution and delivery of the Medtronic Stapler,
       Defendant Medtronic did represent and warrant, both expressly and impliedly, that the
       Medtronic Stapler was fit and proper for the use and purpose for which it was designed and
       intended. Said representations and warranties were in fact false and untrue in that the
       Medtronic stapler tore through Anthony's esophagus while it was being used during surgery
       juSt as it Vvas intended, foreseeable, reasonable, desigiled, and ant'icipated.
             27.       As a sole, direct and proximate result of Defendant Medtronic's negligence,
       Anthony suffered a torn and retracted esophagus which caused an unnecessary thoracotomy
18     and which caused and which will continue to cause pain, suffering, deterioratiori, extended
19 ICU and hospitaI stays, extended periods of disability, and econornic damages including
20 I I medical bills and lost income.
21                   Count Three—Strict Liability/Defect of Manufacture and Design
22           28. Anthony incorporates by reference the preceding paragraphs as though fully set
23 I forth herein.
24           29.       Defendant Medtronic is strictly liable to Anthony for his injuries and damages
25     as a result of its designing, manufacturing, assembling, inspecting, testing, creating,
26     developing, supply disti-ibution, and delivery of the Medtronic Stapler, which contained a
27 defect or defects of design and manufacture.
28
                                                 .4
             165l-OO:PD
                       Case 2:19-cv-04565-SPL Document 1-3 Filed 06/26/19 Page 12 of 13




               1            30.       The defect or defects of design, and/or manufacture were either, known to
               2   I Defendant Medtronic, or should have been known to it in the exercise of reasonabte care.
               3            31.       As a sole, direct and proximate result of Defendant Medtronic's strict liability
               4   I as set forEh above, Anthony suffered a tom and retracted esophagus which caused an
               5   ~ unnecessary thoracotomy and which caused and which will continue to cause pain, suffering,
               6    deterioration, extended ICU and hospital stays, extended periods of disability; and economic
               7 ~ damages including medical bills and lost income.
               8            32.       Undersigned counsel certifies that this case qualifies as Tier 3 pursuant to Rule
               9   1 26:2., .Arizona Rules of Civil Procedure.
              10            WHEREFORE, Anthony prays for judgmentt against Defendant Medtronic for general
          ~
"         °11       damages for the pain and suffering he has endured and that which he is reasonably likely to
          ~ 12      endure in the future; for special damages including past and future lost income and. medical
     ~.
~<9`°
  ~N^~13
      ~             bills; for costs of suit; and for all other relief as appears just to this Court.
       ~~
    "-. ~~: 14
z c ~
~~ti~~
Z;~Qa
~z H~
    _ ~
          15                DATED this _ day of                                2019
~z ~d
U
oo`n
  N  16                                              HYIVISON GOLDST IN PANTILIAT &:LOHR,.PLLC
o- _
L
y
Y
          o.17
          u

          ~
              18
                                                     Richard D. Lyons
              19                                     Attorneys for,Plaintiff
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                 5
                    14250:2/21651-00:PD
                   1644715v2
        Case 2:19-cv-04565-SPL Document 1-3 Filed 06/26/19 Page 13 of 13




                                                                                 MAY 2 4 2019
      'chard D. Lyons (SBN 020558)                                       ~
       YIVISON GOLDSTEIN PANTILIAT & LOHR, PLLC                         * ~ * ClEMOfTNf sUPERioliCM i
     14500 N. Northsight Blvd.-Suite 101                                                G. RAMiREZ
      cottsdale, AZ 85260                                                              DfPUfltCLERK
      elephone: (480).991-9077
      acsimile: (480.) 443=8854
      maii: MinuteGroup@legalcounselors.com
      ttorneys for PlaintifJ'

                     IN THE SUPERIOR COURT OF TI3E STATE OF ARIZONA

                              IN AND FOR THE COUNTY OF MARICOPA
 a                CANNING, a married man.           Case No.
                                                                   CV2019-053458
10                   Plaintiff,
                                                      CERTIFICATE OF COMPULSORY
                                                              ARBITRATION
          TRONIC, INC, a foreign. corporation;
          I-X; and ABC Entities I-X,
                        Defendant.

           Pursuant to Rule 72(e), Ariz.R.Civ:P., the undersigned, on behalf of Plaintiff, certifie;
     :hat in the above-:captioned action that he knows the dollar limits and any other limitations se
     Eorth by the local.,rules of practice for the applicable Superior Court, and further certifies tha
     his case is not subject to compulsory arbitration, as provided by Rules 72 through 77
18
     Ariz.R.Civ.P.
19
           RESPECTFULLY SUBIVIITTED this _ day of May, 2019.,
20
                                        HYMSON GOLDSTEIN & PANTILIAT, PLLC
21
22
23                                      Richard D. Lyons
                                        Attorneys for Plainti~`'
24
25
26
27
28
